


EXHIBIT 10.2
PURCHASE AND SALE AGREEMENT




This Agreement, made this 6th day of July, 2010, by and between FAMOUS PRODUCTS,
INC., a Colorado corporation (hereinafter referred to as "Purchaser"), and DNA
BEVERAGE CORPORATION, a Nevada corporation, (hereinafter referred to as
"Seller"), who hereby agree as follows:


R E C I T A L S


WHEREAS, the Seller owns certain assets, all more fully described in Exhibit
"A", attached hereto and incorporated herein as if set forth (the "Assets"), is
obligated to pay certain liabilities as more fully described in Exhibit "B",
attached hereto and incorporated herein as if set forth (the "Liabilities") and
has certain rights and obligations pursuant to various contracts (the
“Contracts”) (the Assets, Liabilities and Contracts hereinafter jointly referred
to as the “Conveyed Items”); and


WHEREAS, the parties hereto have executed that certain Share Exchange Agreement
dated even date hereof wherein Seller has agreed to assign all of the issued and
outstanding securities of its wholly owned subsidiary, Grass Roots Beverage
Corp., to Purchaser, which together with the Conveyed Items constitutes all of
the assets and liabilities of Seller; and


WHEREAS, Purchaser desires to purchase from Seller and Seller desires to sell
the Assets to Purchaser, Seller has agreed to assume Purchaser’s Liabilities and
the rights and obligations contained in the Contracts pursuant to the terms and
conditions contained herein;


NOW, THEREFORE, THIS INDENTURE WITNESSETH, that in consideration of the premises
and the covenants, agreements, representations, warranties and payments
hereinafter contained, the parties hereto covenant and agree as follows:


1.           Purchase of Assets.


1.01.                      Purchase.  Upon the terms and subject to the
conditions hereof, the Seller agrees to sell, assign and transfer to the
Purchaser and the Purchaser agrees to purchase from the Seller, all of the
Seller's right, title and interest in and to the Assets, as well as all rights
applicable to the Contracts.


2.           Purchase Price and Payment.


2.01.                      Payment.  In consideration for the assignment of the
Assets, Purchaser shall: (i) issue an aggregate of Two Hundred Fifty Thousand
(250,000) shares of its “restricted” (as that

 
1

--------------------------------------------------------------------------------

 

term is defined under Rule 144 promulgated under the Securities Act of 1933, as
amended)
Common Stock, par value $0.001 per share to Seller (the "Shares").


3.           Assumed Liabilities and Contract Obligations and Payment of Taxes.


3.01.                      Assumption of Liabilities and Contract
Obligations.  The Purchaser will assume all of the Liabilities of the Seller, as
well as all of the obligations pursuant to any applicable Contracts.


3.02           Personal Property Taxes.  At such time as the same becomes due
and payable, taxes for the year 2010, if any, shall be pro-rated as of the date
of Closing.  Thereafter, taxes and assessments shall be the obligation of and
shall be paid by the Purchaser.


4.           Representations and Warranties of the Seller.


The Seller represents and warrants to the Purchaser as follows, with the intent
that the Purchaser shall rely thereon in entering into this Agreement and in
concluding the purchase and sale contemplated herein.


4.01.                      Corporate Status.  The Seller is a corporation duly
incorporated, validly existing and in good standing under the laws the State of
Nevada and has the power and capacity to own and dispose of the Assets and
Liabilities and to assign the Contracts and to carry on the Seller's business as
now being conducted by it and to enter into this Agreement and to carry out its
terms to the full extent.


4.02.                      Authority to Sell.  The execution and delivery of
this Agreement and the completion of the transaction contemplated hereby has
been duly and validly authorized by all necessary corporate action on the part
of the Seller and this Agreement constitutes a legal, valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms except as may be limited by laws of general application affecting the
rights of creditors.


4.03.                      Sale Will Not Cause Default.  To the best of Seller's
information, knowledge and belief, neither the execution and delivery of this
Agreement, nor the completion of the purchase and sale contemplated herein,
will:


(a)           violate any of the terms and provisions of the Articles of
Incorporation or bylaws of the Seller, or any order, decree, statute, bylaw,
regulation, covenant, or restriction applicable to the Seller or any of the
Conveyed Items;


(b)           result in any fees, duties, taxes, assessments or other amounts
relating to any of the Conveyed Items becoming due or payable other than sales
tax payable by Purchaser in connection with the purchase and sale, if any.



 
2

--------------------------------------------------------------------------------

 

4.04.                      Assets.  The Seller owns and possesses and has a good
and marketable title to the Assets, free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances
or other claims whatsoever, whether secured or unsecured and whether arising by
reason of statute or otherwise howsoever.


4.05.                      Litigation.  There is no litigation or administrative
or governmental proceeding or inquiry pending, or to the knowledge of the
Seller, threatened against or relating to the Seller, the Seller's business, or
any of the Conveyed Items, nor does the Seller know of or have reasonable
grounds for believing that there is any basis for any such action, proceeding or
inquiry.


4.06.                      Conformity with Laws.  The Seller has not sought and
obtained any governmental licenses and permits required for the conduct in the
ordinary course of the operations of the Seller's business and the uses to which
the Assets have been put.


4.07.                      Accuracy of Representations.  No certificate
furnished by or on behalf of the Seller to the Purchaser at the time of Closing
in respect of the representations, warranties or covenants of the Seller herein
will contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein not misleading and all
of the representations and warranties of the Seller shall be true as at and as
if made at the time of Closing.


4.08.                      Representations Relating to Issuance of Purchaser's
Common Stock.  Seller hereby represents and warrants to Purchaser as follows:


(i)  The Common Shares to be acquired by Seller is solely for its account and
for investment and Seller has no plan, intention, contract, understanding,
agreement or arrangement with any person to sell, assign, pledge, hypothecate or
otherwise transfer to any person the Shares or securities issuable on conversion
thereof, or any portion thereof, except to its shareholders upon the issuance of
an order of effectiveness by the US Securities and Exchange Commission relating
to Purchaser’s proposed registration statement on Form S-4 to be filed following
the Closing herein, or in the case of Seller's voluntary dissolution or
liquidation, which assignment of the Shares shall occur as a matter of law;


(ii) Seller understands that neither the Shares nor the sale thereof to it has
been registered under the Securities Act of 1933, as amended (the "1933 Act"),
or under any state securities laws.  Seller understands that as of the date
hereof no registration statement has been filed with the United States
Securities and Exchange Commission, nor with any other regulatory authority and
that, as a result, any benefit which might normally accrue to a holder of the
Shares by an impartial review of such a registration statement by the Securities
and Exchange Commission or other regulatory authority will not be
forthcoming.  Seller understands that it cannot sell the Shares unless such sale
is registered under the 1933 Act and applicable state securities laws or
exemptions from such registration become available.  In this connection, Seller
understands that the

 
3

--------------------------------------------------------------------------------

 

Purchaser has advised the Transfer Agent for the Common Shares that the Shares
are "restricted securities" under the 1933 Act and that they may not be
transferred by Seller to any person without the prior consent of the Purchaser,
which consent of the Purchaser will require an opinion of Seller's counsel to
the effect that, in the event the Shares are not registered under the 1933 Act,
any transfer as may be proposed by Seller must be entitled to an exemption from
the registration provisions of the 1933 Act.  To this end, Seller acknowledges
that a legend to the following effect will be placed upon the certificate(s)
representing the Shares and that the Transfer Agent has been advised of such
facts:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED PURSUANT TO THE
PROVISIONS OF THE ACT OR IF AN EXEMPTION FROM REGISTRATION THEREUNDER IS
AVAILABLE, THE AVAILABILITY OF WHICH MUST BE ESTABLISHED TO THE SATISFACTION OF
THE COMPANY.


Seller understands that the foregoing legend on its certificate for the Shares
limits their value, including their value as collateral.


5.           Covenants of the Seller.


5.01.                      Conduct of the Business.  Until the time of Closing,
the Seller shall conduct the Seller's business only in the ordinary course and
will use its best efforts to maintain the preserve the Conveyed Items intact and
to preserve for the Purchaser its relationship with its lessors, suppliers,
customers and others having business relations with it.


5.02.                      Access by Purchaser.  The Seller will give to the
Purchaser and Purchaser's counsel, accountants and other representatives full
access, during normal business hours throughout the period prior to the time of
Closing, to all of the properties, books, contracts, commitments and records of
the Seller relating to all aspects of the Seller's business relevant to the
Conveyed Items herein and will furnish to the Purchaser during such period all
such information as the Purchaser may reasonably request.


5.03.                      Covenants of Indemnity.  The Seller, its successors
and assigns, will indemnify and hold harmless the Purchaser from and against:


(a)           any and all damage or deficiencies resulting from any
misrepresentation, breach of warranty, non-fulfillment of any covenant on the
part of the Seller under this Agreement or from any misrepresentation in or
omission from any certificate or other instrument furnished or to be furnished
to the Purchaser hereunder;


(b)           any and all actions, suits, proceedings, demands, assessments,
judgments, costs and legal and other expenses incidental to the foregoing.

 
4

--------------------------------------------------------------------------------

 

6.           Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Seller as follows, with the intent that the
Seller shall rely thereon in entering into this Agreement and in concluding the
purchase and sale contemplated herein.


6.01.                      Status of Purchaser.  The Purchaser is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Colorado and has the power and capacity to enter into this Agreement
and carry out its terms.


6.02.                      Authority to Purchase.  The execution and delivery of
this Agreement and the completion of the transaction contemplated hereby has
been duly and validly authorized by all necessary corporate action on the part
of the Purchaser and this Agreement constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms except as limited by laws of general application affecting the
rights of creditors.


6.03.                      Sale Will Not Cause Default.  Neither the execution
and delivery of this Agreement, nor the completion of the purchase and sale
contemplated herein, will:


(a)           violate any of the terms and provisions of the Articles of
Incorporation or bylaws of the Purchaser, or any order, decree, statute, bylaw,
regulation, covenant, or restriction applicable to the Purchaser;


(b)           result in any fees, duties, taxes, assessments or other amounts
relating to any of the Assets becoming due or payable.


6.04.                      Accuracy of Representations.  No certificate
furnished by or on behalf of the Purchaser to the Seller at the time of Closing
in respect of the representations, warranties or covenants of the Purchaser
herein will contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading
and all of the representations and warranties of the Purchaser shall be true as
at and as if made at the time of Closing.


6.05.                      Purchaser's Indemnification of Seller.  The
Purchaser, its successors and assigns, will indemnify and hold harmless the
Seller and its shareholders (in the case of Seller's voluntary dissolution or
liquidation), from and against any and all damage or deficiencies resulting from
any misrepresentation, breach of warranty, non-fulfillment of any covenant on
the part of Purchaser under this Agreement or from any misrepresentation in or
omission from any certificate or other instrument furnished or to be furnished
to the Seller hereunder.


7.           Survival of Representations, Warranties and Covenants.


7.01.                      Seller's Representations, Warranties and
Covenants.  All statements contained in any certificate or other instrument
delivered by or on behalf of the Seller pursuant hereto or in connection with
the transactions contemplated hereby shall be deemed to be representations and
warranties by the Seller.  All representations, warranties, covenants and
agreements made by the

 
5

--------------------------------------------------------------------------------

 

Seller in this Agreement or pursuant hereto shall, unless otherwise expressly
stated, survive the time of Closing and any investigation at any time made by or
on behalf of the Purchaser and shall continue in full force and effect for the
benefit of the Purchaser.


7.02.                      Purchaser's Representations, Warranties and
Covenants.  All statements contained in any certificate or other instrument
delivered by or on behalf of the Purchaser pursuant hereto or in connection with
the transactions contemplated hereby shall be deemed to be representations and
warranties by the Purchaser.  All representations, warranties, covenants and
agreements made by the Purchaser in this Agreement or pursuant hereto shall,
unless otherwise expressly stated, survive the time of Closing and any
investigation at any time made by or on behalf of the Seller and shall continue
in full force and effect for the benefit of the Seller.


8.           Conditions Precedent to the Obligations of the Purchaser.  All
obligations of the Purchaser under this Agreement are subject to the fulfillment
at or prior to the time of Closing of the conditions hereinafter enumerated.


8.01.                      Seller's Representations and Warranties.  The
Seller's representations and warranties contained in this Agreement and in any
certificate or document delivered pursuant to the provisions hereof or in
connection with the transactions contemplated hereby shall be true at an as at
the time of Closing as if such representations and warranties were made at and
as of such time.


8.02.                      Seller's Covenants.  The Seller shall have performed
and complied with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the time of
Closing.


9.           Conditions Precedent to the Obligations of the Seller.  All
obligations of the Seller under this Agreement are subject to the fulfillment,
prior to the time of Closing, of the conditions hereinafter enumerated.


9.01.                      Purchaser's Representations and Warranties.  The
Purchaser's representations and warranties contained in this Agreement and in
any certificate or document delivered pursuant to the provisions hereof or in
connection with the transactions contemplated hereby shall be true at an as at
the time of Closing as if such representations and warranties were made at and
as of such time.


9.02.                      Purchaser's Covenants.  The Purchaser shall have
performed and complied with all covenants, agreement and conditions required by
this Agreement to be performed or complied with by it at or prior to the time of
Closing.


9.03.                      Closing Date.  The Agreement shall have closed by
July 15, 2010.



 
6

--------------------------------------------------------------------------------

 

10.           Closing.


10.01.                      Time of Closing.  Subject to the terms and
conditions hereof, the transaction contemplated herein shall be completed at a
closing to be held at 10:00 a.m. on the first business day following execution
of this Agreement by the parties hereto (the “Closing"), or such other date and
time that the parties hereto may so agree in the future.


10.02.                      Place of Closing.  The Closing shall take place at
the offices of counsel to the Seller, 12835 E. Arapahoe Road, Tower 1 Penthouse
#803, Centennial, CO 80112.


10.03.                      For Delivery by the Seller.  At the Closing, the
Seller shall deliver or cause to be delivered to the Purchaser:


(a)           all transfer and assignments in form and content satisfactory to
the Purchaser's counsel, appropriate to effectively vest a good and marketable
title to the Assets in the Purchaser to the extent contemplated by this
Agreement and immediately registrable in all places where registration of such
instruments is required;


(b)           possession of the Assets; and


(c)           certified copies of such resolutions of the shareholders (if
necessary) and directors of the Seller as are required to be passed to authorize
the execution, delivery and implementation of this Agreement and of all
documents to be delivered by the Seller pursuant thereto.


10.04.                      For Delivery by the Purchaser.  At the Closing, the
Purchaser shall deliver or cause to be delivered to the Seller a certificate or
certificates for the Shares


10.05.                      Possession.  Purchaser shall be entitled to
possession of the Assets herein described as of 12:00 noon on the Effective Date
herein and Seller shall deliver the Assets to Purchaser at said time, provided
that Purchaser has fully complied with the terms and conditions contained
herein.


10.06.                      Effective Date.  The Effective Date of the
transaction contemplated herein shall be the date in which the requirements of
Sections 10.03 through 10.05 have been successfully consummated.


11.           Seller's Risk of Loss.  From the date hereof to the time of
Closing, the Assets shall be remain at the risk of the Seller.  If any of the
Assets shall be lost, damaged or destroyed prior to the time of Closing, the
Purchaser may, in lieu of terminating this Agreement, elect by notice in writing
to the Seller to complete the purchase to the extent possible without reduction
of the purchase price, in which event all proceeds of any insurance or
compensation in respect of such loss, damage or destruction shall be payable to
the Purchaser and all right and claim of the Seller to any such amounts not paid
by the time of Closing shall be assigned to the Purchaser.

 
7

--------------------------------------------------------------------------------

 



12.           Further Assurances.  The parties hereto shall execute such further
and other documents and do such further and other things as may be necessary to
carry out and give effect to the intent of this Agreement.


13.           Notices.  All notices required or permitted to be given hereunder
shall be in writing and personally delivered to the address of the intended
recipient at such address as may from time to time be notified by any of the
parties hereto.


14.           Entire Agreement.  This Agreement constitutes the entire Agreement
between the parties and there are no representations or warranties, express or
implied, statutory or otherwise and no agreements collateral hereto other than
as expressly set forth or referred to herein.


15.           Time of the Essence.  Time shall be of the essence of this
Agreement.


16.           Applicable Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Colorado.


17.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.


18.           Captions.  The captions appearing in this Agreement are inserted
for convenience of reference only and shall not affect the interpretation of
this Agreement.


19.           Attorney Fees.  If a dispute arises between the parties hereto and
such dispute can only be resolved by litigation then, in such case, the
prevailing party in such litigation shall be entitled to recover all costs of
such action, including but not limited to, reasonable attorneys fees.


20.           Counterparts; Facsimile or Electronic Execution. For purposes of
this Agreement, a document (or signature page thereto) signed and transmitted by
facsimile machine, telecopier or electronic transmission is to be treated as an
original document.  The signature of any party thereon, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.  At the request of any party, a facsimile, telecopy or
electronically transmitted document is to be re-executed in original form by the
parties who executed the facsimile, telecopy or electronically transmitted
document.  No party may raise the use of a facsimile machine, telecopier machine
or electronic transmission as a defense to the enforcement of the Agreement or
any amendment or other document executed in compliance with this Section.


(balance of page intentionally left blank – signature page follows)



 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


PURCHASER:


FAMOUS PRODUCTS, INC.


By:  s/John Quam___________________________
Its:   President______________________________


SELLER:


DNA BEVERAGE CORPORATION


By:  s/Darren Marks_________________________
Its:   President______________________________

 
9

--------------------------------------------------------------------------------

 



EXHIBIT "A"


List of Assets

 
10

--------------------------------------------------------------------------------

 

EXHIBIT “B”


List of Liabilities





 
11

--------------------------------------------------------------------------------

 

EXHIBIT “C”


List of Contracts



 
12

--------------------------------------------------------------------------------

 
